Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
		This action is in response to the papers filed November 17, 2021. 

Amendments
           	Applicant's amendments, filed November 17, 2021, is acknowledged.		
Claims 1-29 are pending. 

Election/Restrictions
Applicant has elected without traverse the invention of Group II, claim(s) 1-16, and 18, drawn to a method of treating a Fas ligand-dependent inflammatory condition, the method comprising the step(s) of: 
administering to a subject in need thereof an effective amount of recombinant adeno-associated virus (rAAV), wherein the rAAV comprises (i) a capsid protein, and (ii) a nucleic acid engineered to express soluble Fas ligand or a fragment thereof.

Within Group II, Applicant has elected the following species, wherein:
i) the alternative method step is administering the rAAV to the subject no more than once in 15 months, as recited in Claim 9; 
ii) the alternative administration route is intravitreal injection, as disclosed in specification (pg 25, lines 10-11) and as recited in Claim 7; and 
iii) the alternative therapeutic result achieved is lowering intraocular pressure in the subject, as recited in Claim 11. 

Claims 1-29 are pending. 

	Claims 1-2, 4-7, 9, 11, 15-16, and 18 are under consideration. 

Priority
This application is a 371 of PCT/US2017/040735 filed on July 5, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/511,629 filed on May 26, 2017 and 62/358,541 filed on July 5, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on October 5, 2020 and November 17, 2021 that have been considered. 
The information disclosure statement filed October 5, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation(s) have been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1. 	Claims 1-2, 4-7, 9, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1 and 15 are directed to a method of treating glaucoma in subject, the method comprising the step of administering to the subject an effective amount of a composition comprising a rAAV encoding a nucleic acid that expresses soluble Fas ligand. An effective amount to do what?
The recitation “treating” implies a genus of unrecited therapeutic effects from which “an effective amount” is to be ascertained, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
The specification discloses there are multiple ways by which “an effective amount” achieves treatment, yet each yields a different result, which renders the claim indefinite because it is unclear which therapeutic result is to be achieved, and the corresponding ‘effective amount’ to be administered, respectively and concordantly, to determine infringement. See Claim 11, for example.
The specification discloses the “effective amount” may achieve reducing glaucoma disease progression, lowering of intraocular pressure in the subject, inactivating retinal glial cells, inhibiting TNFalpha activity, reducing retinal ganglion cell death, reducing axonal degeneration, or preventing optic nerve degeneration (pg 2, lines 9-12).
The specification fails to disclose a nexus between the “effective amount” in order to achieve reducing axonal degeneration, as opposed to the “effective amount” in order to achieve inactivating retinal glial cells, for example.
It would be remedial to amend the claim to recite an objective therapeutic result from which the recited “effective amount” is to be determined. 
Furthermore, the Examiner notes that instant Claims 1 and 15 do not actually recite that the thus-administered rAAV encoding sFasL is an effective amount to treat glaucoma. The claims do not have a step that clearly relates back to the preamble. Thus, it appears some other agent must be administered to achieve a clinically meaningful, real-world therapeutic treatment of glaucoma. See Claim 4, for example. It is unclear if additional, undisclosed steps are a part of the claimed method and therefore the metes and bounds of the claimed subject matter are unclear. 
Appropriate correction is required. 

Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

2. 	Claims 1-2, 4-7, 9, 11, 15-16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 15 are directed to methods of treating glaucoma in subject, the method comprising the step of administering to the subject an effective amount of a composition comprising a rAAV encoding a nucleic acid that expresses soluble Fas ligand. 
Claims 1, 15 and 18 are directed to methods of treating glaucoma in subject, the method comprising the step of administering to the subject an effective amount of a composition comprising a rAAV encoding a nucleic acid that expresses soluble Fas ligand fragment.
Claim 11 recites wherein the thus-administered rAAV encoding sFasL, or a fragment thereof, achieves the result of lowering intraocular pressure in the subject. 

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).

The specification discloses that the breadth of the claimed subjects to be treated by the method(s) encompasses human patients and non-human animals such as mice, rats, cats, dogs, sheep, rabbits, horses, cows, goats, pigs, chickens, and non-human primates (pg 25, lines 5-7).

With respect to the administration step, the claims are broad for reasonably encompassing an enormous genus of anatomically different administration routes by which the rAAV is to be administered so as to deliver a therapeutically “effective amount” of the sFasL, or fragment thereof, to the eye, thereby treating the glaucoma. The specification discloses the rAAV may be administered to the subject orally, intravenously, intramuscularly, subcutaneously (pg 11, lines 15-16), intravitreally, subretinally (pg 24, line 6), inhalation, intrathecally, intratumorally, intradermally, intrapancreatically, parenterally, and intraperitoneally (pg 26, lines 2-5; pg 27, lines 30-31).
The instant specification working examples discloses intravitreal injection (Example 2, pg 39, lines 26-27) of about 3x10^9 PFU/ml; however, no significant change in intraocular pressure (IOP) was detected (pg 40, lines 25-26), and thus although high levels of sFasL is detected, such has no effect on elevated IOP (pg 41, lines 1-4).
The specification fails to disclose a nexus between a first administration route, e.g. oral inhalation, that would necessarily and predictably deliver the rAAV in a therapeutically “effective amount” to the retina so as to necessarily and predictably achieve a clinically meaningful, real-world significant treatment of glaucoma in the subject in need. 
The specification fails to disclose how to extrapolate the rAAV vector dosage administered intravitreally to the broadly disclosed genus of alternative anatomical routes, e.g. 
The prior art does not teach administration of rAAV via such anatomical routes of oral, intravenous, intramuscular, subcutaneous, inhalation, intrathecal, intratumoral, intradermal, intrapancreatic, parenteral, and intraperitoneal injection in methods for the treatment of an ocular disease, even more specifically glaucoma. 
Krishnan et al (Invest. Ophthalmol. & Visual Sci. 56: 2594, June 2015; abstract only; Applicant’s own work; of record in IDS) taught a method of administering soluble FasL (sFasL) to a subject, and treating glaucoma, 
wherein the subject has age-related elevated intraocular pressure, the method comprising: 
intraocularly administering a recombinant adeno-associated virus (rAAV) that comprises a nucleic acid engineered to express sFasL. Krishnan et al taught wherein the administration results in delivery of the isolated nucleic acid or rAAV to the eye of the subject, wherein the administration is via intravitreal injection.
Gregory et al (PLoS One 6(3): e17659, 13 pages, March 2011; Applicant’s own work; of record in IDS) is considered relevant prior art for having taught a method of treating glaucoma in a subject in need, the method comprising the step of administering to the eye an effective amount of soluble Fas Ligand (sFasL) (Title). Gregory et al taught that sFasL is anti-inflammatory and non-apoptotic (pg 5, col. 1). Gregory et al taught that sFasL could antagonize the activity of membrane-bound FasL (mFasL), and, in the context of glaucoma, be neuroprotective (pg 10, col. 2). Forced expression of sFasL may have therapeutic applications in preventing RGC apoptosis in glaucoma (pg 10, col. 2).  Gregory et al taught that the most common forms of glaucoma are associated with increased ocular pressure (pg 1, col. 1, Introduction). 
Neither Krishnan et al nor Gregory et al teach a sFasL formulation that when administered orally, intravenously, intramuscularly, subcutaneously, via inhalation, intrathecally, intratumorally, intradermally, intrapancreatically, parenterally, and/or intraperitoneally, will necessarily and predictably deliver the sFasL to the subject’s retina in a therapeutically effective 
Thus, the ordinary artisan would not know a priori what dosage should be administered via each of the disclosed routes would necessarily and predictably deliver a therapeutically “effective amount” of the rAAV encoding sFasL to the retina to as to necessarily and predictably achieve a clinically meaningful, real-world significant treatment of glaucoma in the subject in need.

With respect to Claim 11, whereby the therapeutically effective amount of the thus-administered rAAV encoding sFasL, or a fragment thereof, achieves the result of lowering intraocular pressure in the subject, instant working examples (Examples 2 and 4) demonstrated no significant change in intraocular pressure (IOP) (pg 40, lines 25-26), and thus although high levels of sFasL is detected, such has no effect on elevated IOP (pg 41, lines 1-4).
It is axiomatic that if Applicant does not demonstrate the ability to administer a therapeutically effective amount of full-length sFasL to achieve the instantly recited result of lowering intraocular pressure in the subject, then no such written description of a structurally undisclosed fragment is disclosed that is able to achieve that which the full-length sFasL is unable to achieve. The ordinary artisan would not know how to extrapolate Applicant’s negative result using full-length sFasL to transform or otherwise modify the sFasL structure to a fragment that would necessarily and predictably achieve a clinically meaningful, real-world significant decrease in intraocular pressure in the subject in need. 
Neither Krishnan et al nor Gregory et al teach a therapeutically effective amount of the rAAV-sFasL to be administered so as to lower intraocular pressure in the subject, as required by instant Claim 11. 

With respect to the sFasL fragments, the claims are broad for reasonably encompassing an enormous genus of structurally undisclosed peptides. The instant specification discloses the fragments may be as small as a di-peptide (2 amino acids), or any integer between 2 and 154 amino acids in length, in reference to full-length sFasL of, e.g. SEQ ID NO:3 (154 amino acids), or a broad genus of internal deletions of 2, 4, 6, 8, 10, or more amino acids (pg 8, lines 1-8). However, the specification fails to disclose any common core structure of the sFasL fragments 
It is axiomatic that the specification fails to disclose a therapeutically “effective amount” of a rAAV encoding structurally undisclosed sFasL fragments that would necessarily and predictably achieve a clinically meaningful, real-world treatment of glaucoma, even more specifically, a significant decrease in intraocular pressure, in the subject in need. 
Gregory et al taught that “it is important to note that the injected mouse sFasL corresponds to the physiological FasL cleavage product and has weak or no cytolytic activity” (pg 6, col. 1). 
The prior art, including Applicant’s own work, fails to teach the structure of sFasL fragments having biological activity, nor the administration of said [hypothetical] sFasL fragments to a subject so as to achieve a clinically meaningful, real-world treatment of glaucoma, even more specifically, a significant decrease in intraocular pressure, in the subject in need. Rather, as discussed supra, the closest prior art (Applicant’s own work) use the full-length sFasL (154 amino acids). 

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Based on the applicant's specification, those of ordinary skill in the art cannot envision the detailed combination of the formulary, administration route, and dosage of a composition comprising a rAAV encoding sFasL, or a fragment thereof, that is a therapeutically “effective amount” so as to necessarily and predictably achieve a real-world, clinically meaningful, therapeutic result, concordantly and respectively, in a subject in need, as required by the claim. 

At best, the specification discloses intravitreal injection of at least 3x10^6 PFU of rAAV encoding full-length sFasL (Examples 2 and 4). 
Accordingly, given that the specification does not disclose what is the complete structure of the exceptionally broadly-defined composition formulations, the nexus of said formulation(s) to the dosage(s) nor route(s) of administration, the limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the required starting materials, that is a “therapeutically effective amount” so as to necessarily and predictably achieve a real-world, clinically meaningful, therapeutic result at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims.

3. 	Claims 1-2, 4-7, 9, 11, 15-16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for subretinal injection or intravitreal injection of at least 3x10^6 PFU of rAAV encoding full-length sFasL to treat glaucoma in a subject, does not reasonably provide enablement for: 

ii) administration of an enormous genus of structurally undisclosed sFasL fragments; nor 
iii) administration of a therapeutically “effective amount” of rAAV-sFasL, nor rAAV-sFasL fragments, so as to necessarily and predictably achieve a real-world, clinically meaningful, therapeutic result of lowering intraocular pressure in the subject. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention. If not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2ds 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise. 

The Breadth of the Claims, The Nature of the Invention, The Existence of Working Examples, and The Amount of Direction Provided by the Inventor
Claims 1 and 15 are directed to methods of treating glaucoma in subject, the method comprising the step of administering to the subject an effective amount of a composition comprising a rAAV encoding a nucleic acid that expresses soluble Fas ligand. 
fragment.
Claim 11 recites wherein the thus-administered rAAV encoding sFasL, or a fragment thereof, achieves the result of lowering intraocular pressure in the subject. 

The specification discloses that the breadth of the claimed subjects to be treated by the method(s) encompasses human patients and non-human animals such as mice, rats, cats, dogs, sheep, rabbits, horses, cows, goats, pigs, chickens, and non-human primates (pg 25, lines 5-7).

With respect to the administration step, the claims are broad for reasonably encompassing an enormous genus of anatomically different administration routes by which the rAAV is to be administered so as to deliver a therapeutically “effective amount” of the sFasL, or fragment thereof, to the eye, thereby treating the glaucoma. The specification discloses the rAAV may be administered to the subject orally, intravenously, intramuscularly, subcutaneously (pg 11, lines 15-16), intravitreally, subretinally (pg 24, line 6), inhalation, intrathecally, intratumorally, intradermally, intrapancreatically, parenterally, and intraperitoneally (pg 26, lines 2-5; pg 27, lines 30-31).
The instant specification working examples discloses intravitreal injection (Example 2, pg 39, lines 26-27) of about 3x10^9 PFU/ml; however, no significant change in intraocular pressure (IOP) was detected (pg 40, lines 25-26), and thus although high levels of sFasL is detected, such has no effect on elevated IOP (pg 41, lines 1-4).
The specification fails to disclose a nexus between a first administration route, e.g. oral inhalation, that would necessarily and predictably deliver the rAAV in a therapeutically “effective amount” to the retina so as to necessarily and predictably achieve a clinically meaningful, real-world significant treatment of glaucoma in the subject in need. 
The specification fails to disclose how to extrapolate the rAAV vector dosage administered intravitreally to the broadly disclosed genus of alternative anatomical routes, e.g. subcutaneous, intramuscular, intraperitoneal, intrapancreatic, injections. Those of ordinary skill in the art would immediately recognize that such non-ocular administration routes naturally expose the multitude of organs and cell types naturally present in the body to the thus-

With respect to Claim 11, whereby the therapeutically effective amount of the thus-administered rAAV encoding sFasL, or a fragment thereof, achieves the result of lowering intraocular pressure in the subject, instant working examples (Examples 2 and 4) demonstrated no significant change in intraocular pressure (IOP) (pg 40, lines 25-26), and thus although high levels of sFasL is detected, such has no effect on elevated IOP (pg 41, lines 1-4).
It is axiomatic that if Applicant does not demonstrate the ability to administer a therapeutically effective amount of full-length sFasL to achieve the instantly recited result of lowering intraocular pressure in the subject, then no such written description of a structurally undisclosed fragment is disclosed that is able to achieve that which the full-length sFasL is unable to achieve. The ordinary artisan would not know how to extrapolate Applicant’s negative result using full-length sFasL to transform or otherwise modify the sFasL structure to a fragment that would necessarily and predictably achieve a clinically meaningful, real-world significant decrease in intraocular pressure in the subject in need. 

With respect to the sFasL fragments, the claims are broad for reasonably encompassing an enormous genus of structurally undisclosed peptides. The instant specification discloses the fragments may be as small as a di-peptide (2 amino acids), or any integer between 2 and 154 amino acids in length, in reference to full-length sFasL of, e.g. SEQ ID NO:3 (154 amino acids), or a broad genus of internal deletions of 2, 4, 6, 8, 10, or more amino acids (pg 8, lines 1-8). However, the specification fails to disclose any common core structure of the sFasL fragments that are functional, as opposed to non-functional. The specification fails to disclose how to transform a first sFasL fragment, e.g. of 5, 10, 20, 30, 40, etc… amino acids in length, which is not functional into a second sFasL fragment, e.g. of 5, 10, 20, 30, 40, etc… amino acids in length, for example, that is/are functional, respectively and concordantly.
It is axiomatic that the specification fails to disclose a therapeutically “effective amount” of a rAAV encoding structurally undisclosed sFasL fragments that would necessarily and 

The State of the Prior Art, The Level of One of Ordinary Skill and The Level of Predictability in the Art
Krishnan et al (Invest. Ophthalmol. & Visual Sci. 56: 2594, June 2015; abstract only; Applicant’s own work; of record in IDS) taught a method of administering soluble FasL (sFasL) to a subject, and treating glaucoma, 
wherein the subject has age-related elevated intraocular pressure, the method comprising: 
intraocularly administering a recombinant adeno-associated virus (rAAV) that comprises a nucleic acid engineered to express sFasL. Krishnan et al taught wherein the administration results in delivery of the isolated nucleic acid or rAAV to the eye of the subject, wherein the administration is via intravitreal injection.
Gregory et al (PLoS One 6(3): e17659, 13 pages, March 2011; Applicant’s own work; of record in IDS) is considered relevant prior art for having taught a method of treating glaucoma in a subject in need, the method comprising the step of administering to the eye an effective amount of soluble Fas Ligand (sFasL) (Title). Gregory et al taught that sFasL is anti-inflammatory and non-apoptotic (pg 5, col. 1). Gregory et al taught that sFasL could antagonize the activity of membrane-bound FasL (mFasL), and, in the context of glaucoma, be neuroprotective (pg 10, col. 2). Forced expression of sFasL may have therapeutic applications in preventing RGC apoptosis in glaucoma (pg 10, col. 2).  Gregory et al taught that the most common forms of glaucoma are associated with increased ocular pressure (pg 1, col. 1, Introduction). 
Neither Krishnan et al nor Gregory et al teach a sFasL formulation that when administered orally, intravenously, intramuscularly, subcutaneously, via inhalation, intrathecally, intratumorally, intradermally, intrapancreatically, parenterally, and/or intraperitoneally, will necessarily and predictably deliver the sFasL to the subject’s retina in a therapeutically effective amount so as to achieve a real-world, clinically meaningful therapeutic result, such as decreasing IOP, thereby treating glaucoma in said subject in need.
Thus, the ordinary artisan would not know a priori what dosage should be administered via each of the disclosed routes would necessarily and predictably deliver a therapeutically “effective amount” of the rAAV encoding sFasL to the retina to as to necessarily and predictably 
Neither Krishnan et al nor Gregory et al teach a therapeutically effective amount of the rAAV-sFasL to be administered so as to lower intraocular pressure in the subject, as required by instant Claim 11. 
Gregory et al taught that “it is important to note that the injected mouse sFasL corresponds to the physiological FasL cleavage product and has weak or no cytolytic activity” (pg 6, col. 1). 
The prior art, including Applicant’s own work, fails to teach the structure of sFasL fragments having biological activity, nor the administration of said [hypothetical] sFasL fragments to a subject so as to achieve a clinically meaningful, real-world treatment of glaucoma, even more specifically, a significant decrease in intraocular pressure, in the subject in need. Rather, as discussed supra, the closest prior art (Applicant’s own work) use the full-length sFasL (154 amino acids). 

The Quantity of Any Necessary Experimentation to Make or Use the Invention
It is generally recognized in the art that biological compounds often react unpredictably under different circumstances (Nationwide Chem. Corp. v. Wright, 458 F. supp. 828, 839, 192 USPQ95, 105(M.D. Fla. 1976); Affd 584 F.2d 714, 200 USPQ257 (5th Cir. 1978); In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970)). The relative skill of the artisan and the unpredictability of the pharmaceutical art are very high. Where the physiological activity of a chemical or biological compound is considered to be an unpredictable art (Note that in cases involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved" (See In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970))), the skilled artisan would have not known how to extrapolate the results provided in the instant specification administering a pharmaceutical composition comprising a rAAV virus particles encoding wildtype sFasL, said AAV virus particles in the pharmaceutical composition at a concentration of at least 3x10^9 genome copies/ml, directly to the affected eye via subretinal or intravitreal injection to arrive at the broadly recited therapeutically “effective amount” that is to be administered to a multicellular 
Neither the specification nor the claims provide the appropriate sFasL, and fragments thereof, formularies that when administered orally, intravenously, intramuscularly, subcutaneously, via inhalation, intrathecally, intratumorally, intradermally, intrapancreatically, parenterally, and/or intraperitoneally, would reasonably be expected by the ordinary artisan to necessarily and predictably achieve delivery of the sFasL to the subject’s retina in a therapeutically effective amount so as to achieve a real-world, clinically meaningful therapeutic result, such as decreasing IOP, thereby treating glaucoma in said subject in need.
The instant portion of the invention, as claimed, falls under the "germ of an idea" concept defined by the CAFC. The court has stated that "patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be workable". The court continues to say that "tossing out the mere germ of an idea does not constitute an enabling disclosure" and that "the specification, not knowledge in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement". (See Genentech Inc v. Novo Nordisk A/S 42 USPQ2d 1001, at 1005). The claimed methods of using the nucleic acid molecules, including AAV vectors, encoding a genus of structurally undisclosed and variable genus of structurally and functionally different sFasL fragments to necessarily and predictably sufficiently treat generically recited Fas ligand-dependent inflammatory conditions, more specifically glaucoma, including achieving the therapeutic result of decreasing intraocular pressure, constitutes such a "germ of an idea".
The courts have stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in patent application. 27 USPQ2d 1662 Exparte Maizel. In the instant case, in view of the lack of guidance, working examples, breadth of the claims, the level of skill in the art and state of the art at the time of the claimed invention was made, it would have required undue experimentation to make and/or use the invention as claimed. 
If little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a 
As In re Gardner, Roe and Willey, 427 F.2d 786,789 (C.C.P.A. 1970), the skilled artisan might eventually find out how to use the invention after “a great deal of work”. In the case of In re Gardner, Roe and Willey, the invention was a compound which the inventor claimed to have antidepressant activity, but was not enabled because the inventor failed to disclose how to use the invention based on insufficient disclosure of effective drug dosage.  The court held that “the law requires that the disclosure in the application shall inform them how to use, not how to find out how to use for themselves”. 
Perrin (Nature (507): 423-425, 2014) taught that the series of clinical trials for a potential therapy can cost hundreds of millions of dollars. The human costs are even greater (pg 423, col. 1). For example, while 12 clinical trials were tested for the treatment of ALS, all but one failed in the clinic (pg 423, col. 2). Experiments necessary in preclinical animal models to characterize new drugs or therapeutic compounds are expensive, time-consuming, and will not, in themselves, lead to new treatments. But without this upfront investment, financial resources for clinical trials are being wasted and [human] lives are being lost (pg 424, col. 1). Animal models are highly variable, and require a large number of animals per test group. Before assessing a drug’s efficacy, researchers should investigate what dose animals can tolerate, whether the drug reaches the relevant tissue at the required dose and how quickly the drug is metabolized or degraded by the body. We estimate that it takes about $30,000 and 6–9 months to characterize the toxicity of a molecule and assess whether enough reaches the relevant tissue and has a sufficient half-life at the target to be potentially effective. If those results are promising, then experiments to test whether a drug can extend an animal’s survival are warranted — this will cost about $100,000 per dose and take around 12 months. At least three doses of the molecule should be tested; this will help to establish that any drug responses are real and suggest what a reasonable dosing level might be. Thus, even assuming the model has been adequately characterized, an investment of $330,000 is necessary just to determine whether a single drug has reasonable potential to treat disease in humans. It could take thousands of patients, several years and hundreds of millions of dollars to move a drug through the clinical development process. The investment required in The human costs are even greater: patients with progressive terminal illnesses may have just one shot at an unproven but promising treatment. Clinical trials typically require patients to commit to year or more of treatment, during which they are precluded from pursuing other experimental options (pg 423, col.2 1-3).
In conclusion, the specification fails to provide any guidance as to how an artisan would have dealt with the art-recognized limitations of the claimed method commensurate with the scope of the claimed invention and therefore, limiting the claimed invention to a method for treating glaucoma in a subject, the method comprising the step of administering to said subject via subretinal injection or intravitreal injection of at least 3x10^6 PFU of rAAV encoding full-length sFasL, is proper. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. 	Claim(s) 1-2, 6-7, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnan et al (Invest. Ophthalmol. & Visual Sci. 56: 2594, June 2015; abstract only; Applicant’s own work; of record in IDS). 
With respect to Claims 1, 15-16, and 18, Krishnan et al is considered relevant prior art for having taught a method of administering soluble FasL (sFasL) to a subject, and treating glaucoma, 
wherein the subject has age-related elevated intraocular pressure, the method comprising: 
intraocularly administering a recombinant adeno-associated virus (rAAV) that comprises a nucleic acid engineered to express sFasL.
With respect to Claim 2, Krishnan et al taught wherein the subject has an elevated intraocular pressure (IOP).
With respect to Claims 6-7, Krishnan et al taught wherein the administration results in delivery of the isolated nucleic acid or rAAV to the eye of the subject, wherein the administration is via intravitreal injection.
Thus, Krishnan et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

5. 	Claims 1-2, 6-7, 15-16, and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gregory et al (PLoS One 6(3): e17659, 13 pages, March 2011; Applicant’s own work; of record in IDS) in view of Krishnan et al (Invest. Ophthalmol. & Visual Sci. 56: 2594, June 2015; abstract only; Applicant’s own work; of record in IDS). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claims 1, 15, and 18, Gregory et al is considered relevant prior art for having taught a method of treating glaucoma in a subject in need, the method comprising the step of administering an effective amount of soluble Fas Ligand (sFasL) (Title).
Gregory et al taught that sFasL is anti-inflammatory and non-apoptotic (pg 5, col. 1). Gregory et al taught that sFasL could antagonize the activity of membrane-bound FasL (mFasL), and, in the context of glaucoma, be neuroprotective (pg 10, col. 2). Forced expression of sFasL may have therapeutic applications in preventing RGC apoptosis in glaucoma (pg 10, col. 2). 
Gregory et al taught that the most common forms of glaucoma are associated with increased ocular pressure (pg 1, col. 1, Introduction). 

Gregory et al do not teach wherein the sFasL is administered to the eye via a recombinant AAV encoding said sFasL.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1, 15, and 18, Krishnan et al is considered relevant prior art for having taught a method of administering soluble FasL (sFasL) to a subject, wherein the subject has an elevated intraocular pressure (IOP), and treating glaucoma, 
wherein the subject has age-related elevated intraocular pressure, the method comprising: 
intraocularly administering a recombinant adeno-associated virus (rAAV) that comprises a nucleic acid engineered to express sFasL.

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, immunology, and gene therapy vectors. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first sFasL formulary, as taught by Gregory et al, for a second sFasL formulary, to wit, an rAAV encoding sFasL, as taught by Krishnan et al, in a method of treating glaucoma in a subject in need with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first sFasL formulary for a second sFasL formulary, to wit, an rAAV encoding sFasL, in a method of treating glaucoma in a subject in need because those of ordinary skill in the art immediately recognize the scientific and technical concepts that transgene expression from the rAAV vector provides the therapeutic protein for substantially longer periods of time (months to years) via a single injection as opposed to the chemical half-life of the therapeutic protein via a single injection, and Applicant themselves demonstrated such a substitution (Gregory et al>>Krishnan et al), whereby Krishnan et al successfully demonstrated the ability to deliver sFasL to the retina using rAAV expression vectors to as to achieve a therapeutic result protecting the RGCs from cell death. The use of rAAV expression vectors have long-been recognized by the ordinary artisan to be a successful therapeutic modality for the treatment of retinal diseases and disorders. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Krishnan et al taught wherein the subject has an elevated intraocular pressure (IOP).
With respect to Claims 6-7, Gregory et al taught wherein the administration of soluble FasL to the eye is via intravitreal injection, thereby protecting the RGCs from cell death (Abstract, pg 5, col. 2). 
Krishnan et al taught wherein the administration results in delivery of the isolated nucleic acid or rAAV to the eye of the subject, wherein the administration is via intravitreal injection.
With respect to Claim 16, Gregory et al taught that data from clinical studies and animal models of induced elevated intraocular pressure (IOP) support the hypothesis that there is an inflammatory component to glaucoma (pg 1, col. 1, Introduction). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

6. 	Claims 4-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gregory et al (PLoS One 6(3): e17659, 13 pages, March 2011; Applicant’s own work; of record in IDS) in view of Krishnan et al (Invest. Ophthalmol. & Visual Sci. 56: 2594, June 2015; abstract only; Applicant’s own work; of record in IDS), as applied to Claims 1-2, 6-7, 15-16, and 18 above, and in further view of Vavvas et al (U.S. 2014/0024598).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Gregory et al nor Krishnan et al teach wherein the subject in need is a human subject. 
with respect to Claim(s) 5, Vavvas et al is considered relevant prior art for having disclosed methods of treating ocular conditions, to wit, glaucoma (Abstract) in a subject, the method comprising the step of administering an anti-FasL factor, wherein said anti-FasL factor may be soluble FasL (sFasL) [0322], wherein said subject is human [0290, 338].

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first glaucoma subject, e.g. a mouse animal glaucoma model, as taught by Gregory et al and Krishnan et al, for a second glaucoma subject, to wit a human subject, as disclosed by Vavvas et al, in a method of treating glaucoma, with a reasonable expectation of success because the simple substitution of one known element 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 4, Vavvas et al disclosed wherein the subject may be administered another anti-glaucoma therapeutic agent, e.g. ([0321], the apoptosis inhibitors which target CD95/Fas may be used in combination with necrostatins).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable prima facie obvious. 

7. 	Claims 5-7 and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gregory et al (PLoS One 6(3): e17659, 13 pages, March 2011; Applicant’s own work; of record in IDS) in view of Krishnan et al (Invest. Ophthalmol. & Visual Sci. 56: 2594, June 2015; abstract only; Applicant’s own work; of record in IDS), and Vavvas et al (U.S. 2014/0024598), as applied to Claims 1-2, 4-7, 15-16, and 18 above, and in further view of Chalberg et al (U.S. 2018/0066022; priority to March 2, 2015), Rakoczy et al (Invest. Opthalmol. & Visual Sci. 47: 833, 2006; abstract only), Luo (U.S. 2014/0328821), and Bennett et al (Lancet 388: 661-672, 2016; available online June 30, 2016). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Krishnan et al taught wherein the sFasL was effective for at least 9 months, and thus implicitly taught wherein the administration comprises administering rAAV to the subject no more than once in 9 months. 
Neither Gregory et al, Krishnan et al, nor Vavvas et al teach/disclose wherein the administration comprises administering rAAV to the subject no more than once in 15 months.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 9, Chalberg et al is considered relevant prior art for having disclosed methods of treating retinal diseases, e.g. glaucoma [0134, 169], in a subject, e.g. a human subject ([0132], to a human eye), the method comprising the step of administering intravitreally to said subject a rAAV vector [0130, 132] encoding a therapeutic protein, whereby expression of the transgene may be detected for as long as 2, 4, 6, 8, 10, 12, 24 months or more, by measuring therapeutic efficacy, as transgene expression is expected to persist over time [0187].
Rakoczy et al is considered relevant prior art for having taught a method of treating an ocular disorder in a subject, the method comprising the step of administering via subretinal injection a rAAV encoding a therapeutic protein, whereby transgene expression is detected 17 months after injection. 
Luo is considered relevant prior art for having disclosed methods of treating retinal diseases, e.g. glaucoma [0017], in a subject, the method comprising the step of administering 
Bennett et al is considered relevant prior art for having taught a method of treating retinal disease in human patients, whereby said patients received a first administration of an rAAV encoding the therapeutic gene of interest, and then received a second administration not earlier than 1.7 years (syn. 20 months) to 4.6 years after the first dose (Summary Methods; Table 1). Bennett et al taught that immune response, retinal and visual function, and functional vision were observed throughout the course of treatment (Summary Methods).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05(I). 
The prior art taught time periods substantially across the instantly recited range with sufficient specificity and reductions to practice, for the same or substantially the same purpose as the instantly claimed method, whereby the ordinary artisan would have recognized the timing of when to administer a second dose would have been predictable over the range, the ordinary artisan being able to observe or otherwise detect transgene expression and/or therapeutic efficacy throughout the treatment (Bennett et al, “observation ongoing”). The instant specification fails to disclose an element of criticality of the instant range having to wait 15 months until a second dose, as opposed to 14 months, 12 months, 10 months, etc….
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Krishnan et al taught wherein the subject has an elevated intraocular pressure (IOP).
With respect to Claims 6-7, Gregory et al taught wherein the administration of soluble FasL to the eye is via intravitreal injection, thereby protecting the RGCs from cell death (Abstract, pg 5, col. 2). 
Krishnan et al taught wherein the administration results in delivery of the isolated nucleic acid or rAAV to the eye of the subject, wherein the administration is via intravitreal injection.
Chalberg et al disclosed methods wherein the administering is via intravitreal injection [0130, 132]. 
Rakoczy et al taught wherein the administering is via intravitreal injection. 
Luo disclosed wherein the administering is via intravitreal injection [0114]. 
Bennett et al taught wherein the administering is via subretinal injection (Table 1).
With respect to Claim 5, Vavvas et al disclosed methods of treating ocular conditions, to wit, glaucoma (Abstract) in a subject, the method comprising the step of administering an anti-FasL factor, wherein said anti-FasL factor may be soluble FasL (sFasL) [0322], wherein said subject is human [0290, 338].
Chalberg et al disclosed methods of treating retinal diseases, e.g. glaucoma [0134, 169], in a subject, e.g. a human subject ([0132], to a human eye).
Luo disclosed methods of treating retinal diseases, e.g. glaucoma [0017], in a subject, e.g. a human subject ([0113], to a human eye).
Bennett et al taught a method of treating retinal disease in human patients (entire paper).
With respect to Claim 4, Vavvas et al disclosed wherein the subject may be administered another anti-glaucoma therapeutic agent, e.g. ([0321], the apoptosis inhibitors which target CD95/Fas may be used in combination with necrostatins).
With respect to Claim 16, Gregory et al taught that data from clinical studies and animal models of induced elevated intraocular pressure (IOP) support the hypothesis that there is an inflammatory component to glaucoma (pg 1, col. 1, Introduction). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Besirli et al (Invest. Ophthalmol. & Visual Sci. 51: 2177-2184, 2010) is considered relevant prior art for having taught a method of treating retinal detachment in a subject, the method comprising the step of administering inhibitors or antagonists of the Fas receptor (Title). Inhibition of Fas signaling with inhibitors or antagonists prevents activation of the intrinsic cell death pathway and the separation-induced death of photoreceptors (Introduction). Besirli et al taught the Fas receptor inhibitor/antagonist was administered directly to the eye via injection (Methods).

Wilson et al (Gene Therapy 19: 127-136, 2012) is considered relevant prior art for having taught a gene therapy method for the treatment of glaucoma (Title), including human patients, the method comprising the administration of rAAV viral vectors to the eye via subretinal or intravitreal injection (pg 128, col. 1). In the case of neuroprotective gene therapy for adult-onset glaucoma, substantial hurdles still need to be overcome to translate successful preclinical findings to clinical applications. There might be patients who experience compromised retrograde axonal transport along the optic nerve and target-derived neurotrophin deprivation, whereas others might suffer from increased oxidative stress and reduced antioxidant defense mechanisms. Moreover, some individuals may suffer from alterations in multiple pathways that converge to trigger or exacerbate RGC death. Another important issue relates to the effect of long-term modification of gene expression, such as that provided by AAV, in glaucoma. For example, neurotrophic factor supplementation by gene therapy is a promising strategy to promote RGC survival in several models of optic nerve damage, but the long-term effect and safety of increased diffusible neurotrophin levels in the retina are currently unknown. (pg 134, col. 1). 



Kaleko et al (U.S. 2010/0120665) is considered relevant prior art for having disclosed methods of treating retinal diseases, e.g. glaucoma [0027], in a subject, the method comprising the step of administering intravitreally [0061] to said subject a viral vector, e.g. rAAV [0256, 268] encoding a therapeutic protein. Kaleko et al disclosed wherein the vector may be administered to the eye once every week, month, 2 months, 3 months, 6 months, 9 months, 12 months (1 year), 18 months, 2 years, etc…. [0251].

Conclusion
9. 	 No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633